Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez (Reg. # 61357) on 02/14/2022.  
The application has been amended as follows: 
Claim 1.	A circuit for detecting [the] an envelope of a signal modulated in a high-frequency band[, i.e. in a frequency band] located above 30 GHz, this circuit comprising:
[-] an input port able to receive the signal modulated in the high-frequency band, this modulated signal comprising an envelope modulated by a carrier at a preset frequency f.sub.c comprised in the high-frequency band, the envelope comprising a constant v.sub.1 added to a [useful] desired signal s.sub.fi(t), [most] portion of the power of the [useful] desired signal s.sub.fi(t) being comprised inside a [useful] desired frequency band centered on an intermediate frequency f.sub.i and of width L.sub.u, 
[-] an output port via which the detected envelope is delivered, 
wherein this envelope-detecting circuit comprises: 
[-] a first multiplier connected to the input port and able: 
[●] to multiply a first [example] sample of the signal received on the input port by itself, and 
[●] to deliver on an output this first [example] sample of the received signal multiplied by itself, 
[-] a modifier connected, in parallel to the first multiplier, to the input port, this modifier being able: 
[●] to modify [the] an amplitude of the power spectrum, of a second [example] sample of the signal received on the input port, at the frequency f.sub.c without modifying the amplitude of this power spectrum in the [useful] desired frequency band, and 
[●] to deliver on an output the modified signal, 
[-] a second multiplier connected to the output of the modifier and able: 
[●] to multiply the modified signal by itself, and 
[●] to deliver on an output the modified signal multiplied by itself, 
[-] a subtractor comprising first and second inputs connected to the outputs of the first and second multipliers, respectively, this subtractor being able: 
[●] to subtract the signal received on its first input from the signal received on its second input, and 
[●] to deliver on an output the result of this subtraction, 
[-] a filter able to remove frequency components higher than or equal to 2f.sub.c in a signal obtained from the signal delivered by the output of the subtractor, this filter comprising to this end a -3 dB cut-off frequency comprised between f.sub.i+L.sub.u/2 and 2f.sub.c, this filter being able to deliver the result of this filtering on an output connected to the output port of the envelope-detecting circuit. 

Claim 3. A receiver for receiving a modulated signal comprising an envelope modulated by a carrier at a preset frequency f.sub.c comprised in the high-frequency band, the envelope comprising a constant v.sub.1 added to a [useful] desired signal s.sub.fi(t), [most] portion of the power of the [useful] desired signal s.sub.fi(t) being comprised inside a [useful] desired frequency band centered on a preset intermediate frequency f.sub.i and of width L.sub.u, this receiver comprising: 
[-] a point of input of the received signal modulated in the high-frequency band, 
[-] a bandpass filter connected to the point of input, this bandpass filter being able: 
[●] to attenuate noise found, in the received modulated signal, outside of the [useful] desired band and of the frequency f.sub.c, and 
[●] to deliver on an output a filtered signal, wherein the receiver comprises an envelope-detecting circuit comprising an input port connected to the output of the bandpass filter and an output port on which is delivered the detected envelope, this envelope-detecting circuit being as claimed in claim 1.   

Claim 4. The receiver as claimed in claim 3, wherein the receiver comprises: 
[-] a circuit for isolating sub-carriers, this circuit being connected to the output port of the envelope-detecting circuit and being able to separate from one another various signals transmitted simultaneously via various sub-carriers all located inside the [useful] desired frequency band, and 
[-] demodulators connected to respective outputs of the isolating circuit and each able to demodulate the signal isolated on one sub-carrier. 

Claim 6.	A method for detecting [the] an envelope of a signal modulated in a high-frequency band[, i.e. in a frequency band] located above 30 GHz, this method comprising: 
[-] receiving on an input port the signal modulated in the high-frequency band, this modulated signal comprising an envelope modulated by a carrier at a preset frequency f.sub.c comprised in the high-frequency band, the envelope comprising a constant v.sub.1 added to a [useful] desired signal s.sub.fi(t), [most] portion of the power of the [useful] desired signal s.sub.fi(t) being comprised inside a [useful] desired frequency band centered on an intermediate frequency f.sub.i and of width L.sub.u, 
[-] delivering the detected envelope on an output port, 
wherein this envelope-detecting method comprises: 
[-] multiplying, by a first multiplier connected to the input port, a first [example] sample of the signal received on the input port by itself, 
[-] [in parallel,] modifying, by a modifier connected, in parallel to the first multiplier, to the input port, a second [example] sample of the signal received on the input port so as to obtain a modified signal in which [the] an amplitude of the carrier at the frequency f.sub.c is modified while [the] an amplitude of the [useful] desired signal is left unchanged, then 
[-] multiplying, by a second multiplier connected to the output of the modifier, the modified signal by itself, 
[-] subtracting, by a subtractor connected to the outputs of the first and second multipliers respectively, the modified signal multiplied by itself from the first [example] sample [of the received signal] multiplied by itself to obtain a signal d.sub.fi(t), 
[-] filtering to remove frequency components higher than or equal to 2f.sub.c in the signal d.sub.fi(t) using a filter comprising to this end a -3 dB cut-off frequency comprised between f.sub.i+L.sub.u/2 and 2f.sub.c and delivering the result of this filtering on the output port.  

Allowable Subject Matter
2.	Claims 1-6 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1 and 6, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
February 14, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643